Case 1:21-cr-00158-KBJ Document 5 Filed 02/26/21 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-190
KYLE FITZSIMONS, : VIOLATIONS:
: 18U.,8.C. § 231(a)(3)
Defendant. : (Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2
(Obstruction of an Official Proceeding)
18 U.S.C. §§ 111(a)(1) and (b)

: (inflicting Bodily Injury on Certain

3 Officers)

> «618 U.S.C. § 1752(a)(1)

: (Entering and Remaining in a Restricted

: Building or Grounds)

> 18U.S.C. § 1752(a)(2)

: (Disorderly and Disruptive Conduct in a

: Restricted Building or Grounds)

:  180U.S.C. § 1752(a)(4)

: (Engaging in Physical Violence in a
Restricted Building or Grounds)

: 400U.S.C. § 5104(e)(2)(D)

: (Disorderly Conduct in

: a Capitol Building)

: 40 U.S.C. § 5104(e)(2)(F)

: (Act of Physical Violence in the Capitol

: Grounds or Buildings)

INDICTMENT
The Grand Jury charges that:
COUNT 1

On or about January 6, 2021, within the District of Columbia, KYLE FITZSIMONS

committed and attempted to commit an act to obstruct, impede, and interfere with a law
Case 1:21-cr-00158-KBJ Document 5 Filed 02/26/21 Page 2 of 6

enforcement officer, that is, Sergeant A.G., an officer from the United States Capitol Police,
lawfully engaged in the lawful performance of his/her official duties incident to and during the
commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected
the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 23 1(a)(3))

COUNT 2
On or about January 6, 2021, within the District of Columbia, KYLE FITZSIMONS
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, that is, Detective P.N., an officer from the Metropolitan Police Department,
lawfully engaged in the lawful performance of his/her official duties incident to and during the
commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected
the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT 3
On or about January 6, 2021, within the District of Columbia and elsewhere, KYLE
FITZSIMONS attempted to, and did, corruptly obstruct, influence, and impede an official
proceeding, that is, a proceeding before Congress, by entering and remaining in the United States
Capitol without authority, committing an act of civil disorder, and engaging in disorderly and
disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00158-KBJ Document 5 Filed 02/26/21 Page 3 of 6

COUNT 4

On or about January 6, 2021, within the District of Columbia, KYLE FITZSIMONS did
forcibly assault, resist, oppose, impede, intimidate, interfere and inflict bodily injury on, an officer
and employee of the United States, and of any branch of the United States Government (including
any member of the uniformed services), and any person assisting such an officer and employee,
that is, Sergeant A.G., an officer from the United States Capitol Police, while such officer or
employee was engaged in or on account of the performance of official duties, and where the acts
in violation of this section involve physical contact with the victim and the intent to commit another

felony.

(Inflicting Bodily Injury on Certain Officers, in violation of Title 18, United States
Code, Sections 11 1(a)(1) and (b))

COUNTS

On or about January 6, 2021, within the District of Columbia, KYLE FITZSIMONS did
forcibly assault, resist, oppose, impede, intimidate, interfere and inflict bodily injury on, an
officer and employee of the United States, and of any branch of the United States Government
(including any member of the uniformed services), and any person assisting such an officer and
employee, that is, Detective P.N., an officer from the Metropolitan Police Department, while
such officer or employee was engaged in or on account of the performance of official duties, and
where the acts in violation of this section involve physical contact with the victim and the intent

to commit another felony.

(Inflicting Bodily Injury on Certain Officers, in violation of Title 18, United States
Code, Sections 11 1(a)(1) and (b))
 

Case 1:21-cr-00158-KBJ Document 5 Filed 02/26/21 Page 4 of 6

COUNT 6
On or about January 6, 2021, in the District of Columbia, KYLE FITZSIMONS did
unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to
do so.
(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))
COUNT 7
On or about January 6, 2021, in the District of Columbia, KYLE FITZSIMONS did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.
(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))
COUNT 8
On or about January 6, 2021, in the District of Columbia, KYLE FITZSIMONS did
knowingly, engage in any act of physical violence against any person and property in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the

United States Capitol and its grounds, where the Vice President and Vice President-elect were
Case 1:21-cr-00158-KBJ Document 5 Filed 02/26/21 Page 5 of 6

temporarily visiting.
(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))
COUNT 9
On or about January 6, 2021, in the District of Columbia, KYLE FITZSIMONS willfully
and knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings with
the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress and either
House of Congress, and the orderly conduct in that building of a hearing before or any deliberation
of, a committee of Congress or either House of Congress.
(isorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))
COUNT 10
On or about January 6, 2021, in the District of Columbia, KYLE FITZSIMONS willfully
and knowingly engaged in an act of physical violence within the United States Capitol Grounds

and any of the Capito! Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.
Case 1:21-cr-00158-KBJ Document 5 Filed 02/26/21 Page 6 of 6

 

Attorney of the United States in
and for the District of Columbia.
